Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment filed January 24, 2021.  Claims 1-2, 7, 9-10, 15, 17, and 23 are pending.  The rejections have been modified to address the amended claims. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7, 9-10, 15, 17, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, and 17 it is not clear what is meant by a preset condition.  The term is indefinite since anything may be considered a preset condition. Further, it is not clear if the preset condition relates to the transmitting device or the receiving device.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7, 9-10, 15, 17, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for particular preset condition, does not reasonably provide enablement for all possible preset conditions with every potential configuration.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not teach all possible preset conditions.  The scope of the claim is not limited in any way.  Thus, based on the breath of the claim, it is not possible to be enabling for every possible condition that may be encountered.  For example, the present condition may be dependent on what is actually measured by the sensors or combination of sensors.  It may be based on prior or anticipated events.  These are not disclosed by the application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 9-10, 15, 17, and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al (2018/0348718).  The entire references should be considered.  The cited portions are exemplary and should not be considered the only or a complete teaching.  The rejection is based on the reference.
Regarding claim 1, the claimed base unit is shown as item 104 which communicates with mobile device (item 102). Paragraphs 28 and 31 teaches that the base unit and the mobile device may communicate via Bluetooth. Paragraph 35 teaches various accessories including alarms and the inclusion of a controller that may form the base unit.  The controller is the equivalent of the claimed CPU. Paragraph 116 teaches the use of an accelerometer and may include electrical components.  Therefore, it suggests a power source.  While the reference does not explicitly teach the accelerometer triggering a transmit code, one of ordinary skill in the art before the effective filing date of the application would be familiar with various monitoring devices and alarm system that transmit a signal in response to a sensed condition.  For example, an accelerometer is used to sense and intrusion event and a signal is transmitted to alert the user to a sensed condition.  It would have been obvious that a signal may be a code since the information transmitted would identify the device as well as the condition because a code is merely a unit of data. It would also be obvious to receive the code when the transmitter and receiver is within reception range since that is how these devices work. While the reference teaches a reminder to the user which may be custom, it does not explicitly teach the reminder is triggered by a preset 
Regarding claim 2, the continuous transmission of a code is considered admitted prior art.  It would have been obvious to continuously transmit a code for a period of time after triggered by the accelerometer to ensure the transmitted signal is received because wireless reception may suffer from interference or the movement of the receiver.
Regarding claim 7, Richardsen teaches a mobile device that displays base units and reminders.  See Figure 10.  The reminders may be visual or audio. See paragraph 72. It would have been obvious to include software on the mobile device since such devices use software in the form of an app or equivalent.  Paragraph 97-126 teaches various control functions that may be implemented in software to control the system.  It would have been obvious to display and to allow the user to change the configuration of the system by adding/removing devices, by changing reminders, by changing triggering conditions including preset conditions, by storing the changes, and to allow the system to operate based on the changes as suggested by the reference.  It would have been obvious to allow such changes to allow the user to modify configurations and parameters to suit his needs and to add or remove devices as needed.
Regarding claim 9, the base unit and the mobile unit has been addressed in claim 1.  The only difference between the claims appears to be the preamble.  Thus, the claim is also made obvious by the reference.
Regarding claim 10, see rejection of claim 2. 

Regarding claim 17, the steps of mounting a base unit to a door is shown in Figure 1.  It would have been obvious to install software on the device to perform the functions associated with the hardware since one is merely implementing the functions associated with the hardware that has been shown to be obvious. Since the use of an accelerometer and an alarm detection function is disclosed by the reference, it would have been obvious to trigger the sending of a code based on movement of the door since that is conventionally known as an alarm triggering function.  Paragraph 99 teaches the programming of various conditions that may include time ranges and conditions which may be iterative.
Regarding claim 23, see rejection of claim 7.
Claims 9-10 and 15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1, 2 and 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Response to Remarks
Applicant argues that the claimed invention functions as a one-way beacon.  This is unpersuasive since the claims do not expressly prohibit two-way communication and the claims use comprising language which may include means to allow two-way communication.  Further, it would have been obvious to make the system a one-way system if commands to the base units are not desired.  Applicant also argues that the reminders conveys information unrelated to the status of the base unit.  This is unpersuasive since this is not a limitation found in the claims.  A reminder may be any desired output that may or may not be related to the detected condition.  The relationship may be anything the user finds to be of utility. For example, the detection of a moving door may be an indicator that the user is leaving the house.  Thus, a reminder may indicate to the user to lock the door.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



April 4, 2021